DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Requirement for Restriction dated December 22, 2021 has been overcome by applicant’s amendments to the claims in the amendment dated February 16, 2022.  Accordingly, an action on the merits of all pending claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the seed meter” in line 4 of claim 16 lacks proper antecedent basis.
The recitation “the agricultural planter” in line 4 of claim 19 lacks proper antecedent basis.
The recitation “the row unit” in line 4 of claim 19 lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauder et al. US 2003/0159631 A1.
With respect to claim 16, Sauder et al. US 2003/0159631 A1 disclose a seed delivery system 100, comprising: 
a housing 108 including an inlet 104 (see the disclosure in paragraph [0040], lines 14-28) at an upper portion (unnumbered) and an outlet (unnumbered; vicinity of 200,106 in Figure 4) at a lower portion (unnumbered); and 
a plurality of alternatively rotating (in view of arrows, unnumbered, in Figure 4) wheels (206,208),(212,214) in the housing 108, wherein the plurality of alternatively rotating (in view of arrows, unnumbered, in Figure 4) wheels (206,208),(212,214) receive seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) from the seed meter 24 at the inlet 104 (see the disclosure in paragraph [0040], lines 14-28) of the housing 108 and transport seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) in a 
As to claim 1, Sauder et al. US 2003/0159631 A1 disclose a row unit (Figure 4) for use with an agricultural implement (Figure 4), comprising: 
at least one seed meter 24 comprising a seed disc 24 and a seed exit (unnumbered); and 
the seed delivery system 100 for transporting seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) from the seed meter 24 to a furrow 40 in the ground.
Regarding claim 3, the wheels (206,208),(212,214) are adjacent one another in a substantially vertical manner (wheel 206 being “adjacent” wheel 214 in a vertical manner; also, wheel 212 being “adjacent” wheel 208 in a vertical manner).
With respect to claim 4, the housing 108 of the seed delivery system 100 comprises a lip (upper portion of 200 in Figure 4) extending at least partially into the seed meter 24 to guide the seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) from the meter 24 to a first wheel 206 within the housing 108.
As to claim 9, a blocking member (upper portion of 200 in Figure 4) is adjacent the inlet 104 (see the disclosure in paragraph [0040], lines 14-28) of the housing 108 to direct seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) from the seed meter 24 into the housing 108.
Regarding claim 10, Sauder et al. US 2003/0159631 A1 disclose an agricultural planter (Figure 4), comprising:

With respect to claim 11, the plurality of wheels (206,208),(212,214) comprises at least two wheels (206,208),(212,214) in the housing 108.
As to claim 13, a blocking member (upper portion of 200 in Figure 4) is adjacent the inlet 104 (see the disclosure in paragraph [0040], lines 14-28) of the housing 108 to aid in directing seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) from the seed meter 24 into the seed delivery system 100.
Regarding claim 14, a bottom-most wheel 212 or 214 of the plurality of wheels (206,208),(212,214) has a rotational velocity to release seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) with a directional component (unnumbered) from the housing 108, wherein the speed of the seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) at the directional component (unnumbered) is substantially equal and opposite to the ground speed of the agricultural planter (Figure 4) at the row unit (Figure 4).
With respect to claim 15, the plurality of wheels (206,208),(212,214) are necessarily sized to pinch a seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) between a wheel (206,208),(212,214) and necessarily a wall (unnumbered) of the housing 108.
As to claim 18, the wheels (206,208),(212,214) are adjacent one another in a substantially vertical manner (wheel 206 being “adjacent” wheel 214 in a vertical manner; also, wheel 212 being “adjacent” wheel 208 in a vertical manner).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 5-8, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. US 2003/0159631 A1 in view of Thiemke US 6,651,570 B1.
Sauder et al. US 2003/0159631 A1 disclose the seed delivery system 100 as set forth supra.
With respect to claim 7, each of the plurality of wheels (206,208),(212,214) is necessarily sized to pinch a seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) between the wheel (206,208),(212,214) and necessarily a portion (unnumbered) of the housing 108 as the seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) moves toward the ground.
As to claim 8, at least a bottom-most wheel 212 or 214 necessarily has a rotational velocity such that the seed 25 (see the disclosure in paragraph [0027], line 17 and in paragraph [0041], line 3) will experience a net zero horizontal velocity when entering the furrow 40.
The claims distinguish over Sauder et al. US 2003/0159631 A1 in requiring (1) the plurality of wheels to be resilient wheels (as required in claim 2); (2)  the plurality of wheels comprise a pliable or deformable material (as required in claims 12 and 17); (3) at least one electric motor operatively connected to the plurality of wheels to control the rotational velocity of the wheels (as required in claims 5 and 20); and (4) a plurality of electric motors, with each motor operatively connected to a wheel to provide the rotational velocity for the wheel (as required in claim 6).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized resilient wheels as taught by Thiemke US 6,651,570 B1 for the wheels of Sauder et al. US 2003/0159631 A1 for greater versatility in use and operation, for greater flexibility and for economy in manufacture.
With respect to (3) and (4), Thiemke US 6,651,570 B1 discloses wherein the seed delivery system further comprises an electric motor operatively connected to a wheel to control the rotational velocity of the wheel (see the disclosure in column 4, lines 22-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized an electric motor as taught by Thiemke US 6,651,570 B1 to drive each wheel of Sauder et al. US 2003/0159631 A1 in order to more precisely control the seed dispensing rate.

Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the claims of the instant application 16/690,376 and the claims of U.S. Patent No. 10,485,159 B2 since the claims of the instant application 16/690,376 and the claims of U.S. Patent No. 10,485,159 B2 are considered to be patentably distinct from each other. 
No double patenting rejection is being made between the claims of the instant application 16/690,376 and the claims of U.S. Patent No. 9,756,779 B2 since the claims of the instant application 16/690,376 and the claims of U.S. Patent No. 9,756,779 B2 are considered to be patentably distinct from each other. 
For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beebe US 3,133,515 discloses a seed dropping attachment for planting implements that could have been applied as art but has not been to avoid undue multiplicity.  Due to the extremely broad nature of the claims, applicant should carefully review Beebe US 3,133,515 to ensure that any amendments to the claims to define over art rejections applied supra also define over Beebe US 3,133,515.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 26, 2022